Citation Nr: 0212729	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-02 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

2. Service connection for vision loss.

3. Service connection for arteriosclerosis due to tobacco 
use.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the veteran's claims of entitlement to 
service connection for vision loss and arteriosclerosis due 
to tobacco use, and found that new and material evidence had 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for hearing loss.  A 
hearing before the undersigned Member of the Board at the RO 
(i.e. a travel board hearing) was held in January 2002.

FINDINGS OF FACT

1. In a decision dated May 1977, the RO denied the veteran's 
claim for service connection for hearing loss, on the 
basis that the veteran's hearing loss was not incurred in, 
or aggravated by, service.

2. The appellant was notified of this action, and did not 
timely disagree therewith.

3. Evidence received since the May 1977 decision is not so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for hearing loss.

4. The record contains no evidence relating the veteran's 
current eye disorders to active service; many of the 
veteran's current eye disabilities are refractive errors 
or congenital or developmental defects.

5. 38 U.S.C.A. § 1103 prohibits a claim for disability 
received by VA after June 9, 1998, from being service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco 
products during service.

6. There has been no evidence presented linking the veteran's 
arteriosclerosis to service, other than due to tobacco 
use.


CONCLUSION OF LAW

1. A May 1977 RO decision which denied service connection for 
hearing loss is a final decision.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
hearing loss is not new and material, and this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R.
     §  3.156(a) (2001).

3. Congenital defects and refractive errors of vision, 
including the veteran's diagnoses of myopia, 
anisometropia, astigmatism, and amblyopia, are not 
diseases or injuries under applicable legislation 
providing for payment of VA disability compensation 
benefits.  38 C.F.R. 3.303(c) (2001).

4. An eye disorder was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

5. The veteran's arteriosclerosis was not incurred in or 
aggravated by active service, to exclude as due to the use 
of tobacco.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a))


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary specifically 
provided that the amendment to section 3.156(a) would be 
applicable to any claim to reopen a finally decided claim 
received on or after August 29, 2001, thereby creating 
another exception to the applicability rule.  Id.  Inasmuch 
as the appellant's request to reopen his claim for service 
connection for hearing loss was made in August 1998, which is 
well in advance of August 29, 2001, the implementing and 
amended regulations, as noted above, do not apply for the 
purpose of determining whether the appellant in this case has 
submitted new and material evidence sufficient to reopen that 
claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
appellant's August 1998 request to reopen his claim of 
service connection for hearing loss.  38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45,620 (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, the VCAA and its implementing 
regulations are applicable to the veteran's other claims for 
service connection.

In this regard, the record reflects that the veteran and his 
representative were provided with a copy of the appealed 
March and August 1999 rating actions, and were provided a 
Statement of the Case dated October 1999.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran received the benefit 
of a hearing before the undersigned member of the Board in 
January 2002.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

In a May 1977 decision, the RO denied a March 1977 claim of 
entitlement to service connection for hearing loss.  The RO 
denied the veteran's claim not because there was no evidence 
that the veteran suffered from a hearing loss, but because 
the veteran's service medical records showed a hearing loss 
which pre-existed service, and which was not shown to be 
aggravated during service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated May 1977.  Evans.

The new evidence submitted consists solely of the veteran's 
statements.

The veteran has indicated, in his hearing testimony dated 
January 2002 and other statements, that he believes his 
hearing was damaged from constant artillery fire while in 
service.  He indicated that he was issued earplugs in 
service, but was told not to use them.  He further indicated 
that he did not have any hearing problems prior to service.  
The veteran indicated that he could no longer hear out of his 
right ear, but that he did not have a hearing aid.  He 
indicated that he had not received any recent examination for 
his hearing loss.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for hearing loss.  In this regard, the 
Board notes that the only evidence submitted by the veteran 
has been his own personal statements indicating his belief 
that his hearing loss was incurred in service.  The Board 
points out that any lay statements made by the veteran to the 
effect that he suffers from hearing loss as a result of his 
service are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

Thus, with no evidence having been presented which indicates 
that the veteran's hearing loss is due to service, the Board 
must conclude that the evidence received subsequent to the 
RO's May 1977 decision is not new and material for the 
purpose of reopening the claim.  38 C.F.R. § 3.156 (2001).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Service connection for vision loss.

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  Service 
connection for certain conditions may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Congenital or developmental defects, and refractive errors of 
the eye, are not diseases or injuries within the meaning of 
applicable legislation pertaining to disability compensation.  
See 38 C.F.R. § 3.303(c) (2001).

The veteran and his representative contend that service 
connection is warranted for
an eye disability.  The relevant evidence of record includes 
the veteran's service medical records, the veteran's 
testimony, and the reports of private outpatient treatment.

The veteran's service medical records indicate that he was 
diagnosed as being nearsighted (myopic) upon entry into 
service.  During service, he was also diagnosed with 
anisometropia, astigmatism, and amblyopia.  These records 
also indicate that the veteran reported that, prior to entry 
into service, he injured his eyes in a welding accident.  
During service examinations, the right eye was noted to have 
a normal, pale appearing fundus, and the left eye had a hazy, 
blurred, and distorted fundus.

Private medical records dated April 1996 through July 1997 
indicate that the veteran was treated for keratoconus of the 
left eye with a corneal implant.

The veteran reported, in his hearing testimony dated January 
2002, that he suffered an injury to his eyes in service when 
sand and water from a howitzer exhaust pipe hit him in the 
eye.  In other statements, the veteran also indicated that 
his eyes were injured when he was pressure washing a tank, 
and something hit him in the eye.  He indicated that he had 
to wear a patch and dark glasses for the remainder of his 
duty, due to this injury.  The veteran indicated in his 
hearing testimony, that, after a corneal implant in the left 
eye, he could see very well out of that eye, but that he 
could not see out of the right eye at all, and that his 
problems in both his eyes were caused by his reported service 
injury.  The veteran indicated that he had gone to see a 
doctor 25 years ago for this problem, but had not gone again 
until recently.  He indicated that he had been able to work 
as a police officer with this problem, and had in the past 
worn hard contacts that he was only able to wear for 30 
minutes at a time.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
vision loss.  In this regard, the Board notes that the 
diagnoses of myopia, anisometropia, astigmatism, and 
amblyopia, are all considered either refractive errors or 
congenital defects, and, as such, the VA is precluded from 
granting service connection for such disabilities.

As for the veteran's diagnosis of keratoconus, even if it is 
not considered to be a congenital or developmental 
disability, there has simply been no competent medical 
evidence submitted which indicates that the veteran's current 
diagnosis of keratoconus is linked to service in any way.  
While the veteran has alleged that he suffered an injury to 
his eye while in service, there is no record of the veteran 
being treated in service for any eye injury, although he was 
treated for refractive errors.  There is no indication that 
the veteran received a diagnosis of keratoconus any earlier 
than 1996, almost 30 years after the veteran was released 
from service.

While the veteran has asserted that his current eye 
disability is related to service, as a lay person, he lacks 
the capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Thus, with no evidence linking the veteran's current 
diagnosis of keratoconus to service, and the rest of the 
veteran's eye disabilities being attributed to refractive 
errors and congenital or developmental disabilities which 
cannot be service connected, the veteran's claim for service 
connection for vision loss is denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).






Service connection for arteriosclerosis due to tobacco use.

The veteran and his representative contend that service 
connection is warranted for arteriosclerosis due to tobacco 
use.  The substance of the veteran's argument is that he was 
not a smoker before service, but became a smoker due to the 
cigarette rations he was given in service, and became 
addicted to nicotine during service, and as a result could 
not stop smoking, which led to his arteriosclerosis.

At this point, it must be noted that 38 U.S.C.A. § 1103 
provides that a claim received by VA after June 9, 1998, for 
a disability or death, will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  The veteran did not submit his claim until 
August 1998.  As such, the Board is precluded by law from 
granting service connection for any disability as due to 
cigarette smoking.
 
The provisions of 38 U.S.C.A. § 1103 do not prohibit service 
connection if the disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or from a disease or injury that 
appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313, or 3.316 (2001).  However, the veteran's 
service medical records are negative for any treatment for 
arteriosclerosis, and arteriosclerosis was not diagnosed 
until 1992, when the veteran had a stroke.  There is no 
indication in the veteran's medical records that his 
arteriosclerosis was due to any service related incident or 
injury, to exclude tobacco use.  The private medical records 
in the veteran's claims folder, when offering an opinion, do 
indicate that the veteran's long history of smoking 
contributed significantly to his stroke and arteriosclerosis.

Absent competent evidence of a relationship between the 
veteran's arteriosclerosis and any incident in service, to 
exclude tobacco use, the veteran's claim for entitlement to 
service connection for arteriosclerosis must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDERS

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss remains denied.

Service connection for vision loss is denied.

Service connection for arteriosclerosis due to tobacco use is 
denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

